DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 38-43, 47, and 48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faller et al. (9,724,120).  Faller et al. disclose, at least in figures 1 and 15 and col. 6, line 49 to col. 7, line 24 and col. 14, line 38 to col. 15, line 4; an ultrasonic surgical instrument, comprising:(a) an ultrasonic blade (100) configured to apply an ultrasonic energy; (b) a clamp arm (344) extending along an clamp arm axis, wherein the clamp arm is movably mounted relative to the ultrasonic blade and having a lower arm surface facing toward the ultrasonic blade; (c) a clamp pad (58) positioned on the lower arm surface of the clamp arm facing toward the ultrasonic blade such that the clamp pad is configured to compress tissue against the ultrasonic blade, wherein the clamp pad on the clamp arm has a lower pad surface facing toward the ultrasonic blade; by retain the clamp pad relative to the clamp arm, and wherein the second tab is configured to be bent to disengage the clamp pad and release the clamp pad relative to the clamp arm.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 29-31, 33-37, 45, 46, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs et al. (2010/0094323) in view of Chojin (8,858,553).  Isaacs et al. disclose the invention substantially as claimed.  With respect to claims 27, 29-31, and 33-37, Isaacs et al. disclose, at least in figures 1, 2, and 7A-10C and 12A-12C and paragraphs [0077], [0097]-[0098], and [0104]-[0108], an ultrasonic surgical instrument, comprising:(a) an ultrasonic blade (79) configured to apply an ultrasonic energy; (b) a clamp arm (combination of 56, 60a, and 34, as shown in fig. 2) extending .
However, Isaacs et al. do not explicitly disclose that the clamp pad is an overmolded clamp pad having a contact region configured to engage the ultrasonic blade, wherein the overmolded clamp pad is secured to the clamp arm by a mechanical and thermal bond.  Nevertheless, Isaacs et al. disclose, in para. [0104], that a clamp pad may be secured to the clamp arm by mechanical means or “any other fastening means well know[n] to the artisan.”  Chojin teaches, in figures 2A-3A and col. 6, lines 7-25 and col. 7, lines 24-35; clamp pad (200 or 300) that is an overmolded clamp pad having a contact region configured to engage a blade (120), wherein the overmolded clamp pad is secured to the clamp arm by a mechanical and thermal bond (i.e., by plastic injection molding).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Chojin, to secure the clamp pad to the clamp arm as claimed.  Such a modification would allow the clamp pad to be more securely attached to the clamp arm via clamp pad material being injected in and around the clamp arm.
With respect to claims 45, 46, and 49, Isaacs et al. disclose an ultrasonic surgical instrument, comprising: an ultrasonic blade (79) configured to apply an ultrasonic .

Response to Amendment
Applicant’s arguments with respect to claims 27, 29-31, 34-43, and 45-49 have been considered but are moot in view of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baxter, III et al. (9,610,114) teach a clamp arm including a overmolded clamp pad.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JULIAN W WOO/Primary Examiner, Art Unit 3771